Citation Nr: 0311835	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-13 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of 
$12,769, including whether the overpayment was properly 
created. 

(The issues of entitlement to service connection for cause of 
the veteran's death and entitlement to Dependency and 
Indemnity Compensation (DIC) benefits involving "hypothetical 
entitlement" under the provisions of 38 U.S.C.A. § 1318 are 
addressed by the Board in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had over 20 years active duty service ending in 
June 1965.  He died in May 1995.  The appellant is the 
widowed spouse of the veteran.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (Committee).  


FINDINGS OF FACT

1.  Effective September 1, 1995, the appellant was receiving 
VA pension benefits based on her income.  

2.  In February 1998, the VA learned that the appellant and 
her children were receiving benefits from the Social Security 
Administration (SSA).  

3.  In March 1998, the VA learned that the appellant and her 
two dependent children were receiving excessive income for VA 
purposes in order to be entitled to a VA pension beginning 
September 1, 1995; as a result, the appellant's pension award 
was retroactively amended resulting in an overpayment of 
$12,769.

4.  There was no fraud, misrepresentation, or bad faith by 
the appellant in her actions leading to the creation of the 
indebtedness at issue.

5.  Recovery of the overpayment of VA pension benefits in the 
calculated amount of $12,769 would not be against the 
principles of equity and good conscience.  


CONCLUSIONS OF LAW

1.  The overpayment in the calculated amount of $12,769 was 
properly created.  38 U.S.C.A. §§ 1541, 5107 (West 2002); 
38 C.F.R. §§ 3.271, 3.272 (2002).

2.  There is no statutory bar to waiver of recovery of the 
$12,769 overpayment of the VA pension benefits, but the 
criteria for entitlement to waiver of the recovery of 
overpayment have not been met.  38 U.S.C.A. §§ 5107, 5302 
(West 2002); 38 C.F.R. §§ 1.963, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) are relevant to Chapter 51 of 
Title 38 of the United States Code and do not apply in waiver 
of overpayment cases which are governed by Chapter 53.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In any 
event, the Board finds that the duty to assist has been met.  
The appellant has been provided notice of the applicable laws 
and regulations and has had the opportunity to present his 
contentions before a hearing held at the RO.  The Board finds 
no further duty to assist the appellant is required as all 
pertinent records have been associated with the claims 
folder.  The Board will proceed with the adjudication of the 
appellant's case.  

The amount of an appellant's improved death pension award is 
based on income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.271, 
3.272.  The facts in this case are clear.  The appellant in 
this case was receiving VA pension benefits for herself and 
two dependent children based on her income.  The appellant 
was repeatedly informed that this benefit was based on her 
income.  In February 1998, the appellant indicated that she 
was receiving SSA benefits.  Additional information received 
by the RO indicated that the appellant was receiving income 
from SSA from September 1, 1995, to February 28, 1998, in an 
amount that made her ineligible to receive VA pension 
benefits.  Simply stated, the appellant was receiving enough 
money from SSA from September 1995 to February 1998 to make 
her ineligible for VA pension benefits.  VA pension benefits 
for herself and her children, as the appellant has been 
repeatedly informed, is based on her income and the income of 
her children.  While the appellant has challenged whether the 
calculated amount of $12,769 was properly created, she has 
provided no argument in support of this contention.  It is 
important for the appellant to understand that she was 
receiving VA pension benefits not simply based on her income, 
but the income of her dependant children as well.

Based on the Board's review of the facts in this case, it is 
found that the overpayment of improved pension benefits in 
the calculated amount of $12,769 was properly created.  
Further, there is no indication that the RO miscalculated the 
amount in question.  

In January 1999, the appellant sought a waiver of the alleged 
indebtedness.  She contended that it would be against equity 
and good conscience to require her to repay the debt as she 
is now entitled to nothing from the VA or the SSA.  She 
contends that the benefits received are for her minor 
children only.  

The appellant's primary contentions have been focused on the 
claim of entitlement to service connection for the cause of 
the veteran's death, not the issue of whether the debt at 
issue should be waived.  She has consistently contended that 
the SSA "annuity benefits" are solely for the children's 
welfare and education.  In her substantive appeal of August 
1999, she indicates her belief that benefits from the VA was 
based on benefits for the survivors "aside from" SSA 
benefits.  She states that it would be against equity and 
good conscience for her to repay the debt as she was not at 
fault for the overpayment and she has no other source of 
income to meet the alleged indebtedness.  

In a November 1999 field examination report, it was noted 
that the appellant's two children had been receiving SSA 
monthly benefits since May 1995 with an annuity since 
September 1995.  At that time, they were receiving $362 each 
month in SSA benefits and $175.25 each month in an annuity.  
Their checks were paid under the claimant's name as their 
guardian.  As of this contact, the appellant's children have 
a total savings of $27,953.88 in the bank.  As of this date, 
the appellant had a savings of $11,475 of her own at the 
bank.  An interview with the appellant confirmed these facts.  

A September 1995 statement from the Defense Finance and 
Accounting Service in Denver, Colorado, indicates that the 
appellant, or the appellant's children, are receiving a 
Survivor Benefit Plan (SBP) annuity.  A payment of $174.65 
monthly is indicated.  At the request of the RO, the 
appellant indicated in May 2000 that she has received from 
$162.40 to $176.75 for each child on a monthly basis in SBP 
annuities from September 1995.  In December 2000, the 
appellant indicated that she was currently receiving no 
monthly income from SSA or from SBP.

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person, or persons having an interest in 
obtaining the waiver and recovery of the indebtedness from 
the payee who received such benefits would be against equity 
and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§§ 1.963(a), 1.965(b).  In this case, the Board finds no 
evidence of any intent on the appellant's part to receive 
funds to which he was not entitled.  In other words, the 
Board finds no specific evidence of intent on the appellant's 
part to receive funds to which she was not entitled.  While 
it is clear the appellant did not report income from SSA and 
SBP, the Board finds no clear intent on the appellant's part 
to receive funds to which she was not entitled.  It appears 
that the appellant may have been confused, though this is not 
clear.  

The next factor for consideration is whether recovery of the 
overpayment would be against the standard of "equity and 
good conscience."  The standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  In making this determination, consideration will 
be given to the following elements, which are not to be all-
inclusive:

1.  Fault of the debtor.  Where the actions of the debtor 
contribute to the creation of the debt.

2.  Balancing of faults.  Weighing faults of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive the 
debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which VA benefits 
were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 C.F.R. § 1.965(a).

It appears clear that to allow the appellant to keep the 
overpayment would result in unjust enrichment as she was 
clearly not entitled to receive pension benefits in light of 
the amounts she was receiving from other sources.  Based on a 
review of the appellant's financial status, it cannot be 
found that the repayment of the debt would cause the 
appellant extensive financial hardship.  Based on the report 
of November 1999, such facts are clearly indicated.  There is 
also no indication that the appellant changed her position to 
her detriment in light of the overpayment received or that 
repayment of the debt would defeat the purposes of the VA 
program.  

In addition, it is clear that the appellant was at fault in 
failing to provide information regarding the income she 
received from other sources in 1995.  The appellant was 
informed of her responsibility to keep VA appraised of 
changes in her income.  The VA did not become clearly aware 
of the amounts received from other sources until it underwent 
a detailed investigation.  Weighing all the relevant factors 
set forth above, the Board finds the circumstances in this 
case do not call for moderation in the exercise of the 
Government's right to collect the overpayment provided to the 
appellant.  

The Board concludes that recovery of the overpayment of 
$12,769 would not be against the principles of equity and 
good conscience.  Thus, the waiver of the overpayment is not 
warranted.  


ORDER

The appeal is denied.


                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

